Exhibit 10.1

 

AMENDMENT NO. 1 AND WAIVER TO CREDIT AGREEMENT

 

AMENDMENT NO. 1 AND WAIVER, dated as of May 11, 2012 (this “Amendment and
Waiver”), with respect to the Credit Agreement, dated as of August 26, 2011 (as
same may be further amended, restated, supplemented or modified, the “Credit
Agreement”), by and between GTJ REIT, INC., a Maryland corporation (the
“Borrower”) and MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking
corporation (the “Bank”).

 

RECITALS

 

The Borrower has requested and the Bank has agreed, subject to the terms and
conditions of this Amendment and Waiver, to amend, and waive compliance with,
certain provisions of the Credit Agreement as herein set forth.

 

Accordingly, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the parties hereto agree as follows:

 

1.                                Amendments.

 

(a)                                 Section 1 of the Credit Agreement is hereby
amended to add the following new definition at the end thereof:

 

(nn)  “Transaction Documents” means this Agreement, the Note, the Mortgage by
the Guarantor in favor the Bank with respect to the premises located at 8 Farm
Springs Road, Farmington, Connecticut (the “Mortgage”) and all other agreements,
documents and instruments executed in connection herewith or therewith
including, but not limited to, all documents and instruments executed by the
Borrower or the Guarantor, at any time, in favor of the Bank in connection with
this Agreement and the Loans made hereunder.

 

(b)                                 Section 5(a) of the Credit Agreement is
hereby amended and restated in its entirety to provide as follows:

 

The Borrower shall maintain Net Worth of not less than (a) $80,000,000, for the
period from Closing Date through March 31, 2012 or (b) $75,000,000, on June 30,
2012 and at all times thereafter, measured quarterly as of each fiscal quarter
end on a trailing four-quarter basis.

 

2.                                      Waiver.  The Bank hereby waives
compliance by the Borrower with Section 5(a) of the Credit Agreement for the
fiscal quarter ended March 31, 2012 in order to permit the Net Worth to be less
than $80,000,000 as of the end of such fiscal quarter provided that the actual
Net Worth was not less than $77,731,000 as of the end of such fiscal quarter.

 

3.                                      Conditions of Effectiveness.  This
Amendment and Waiver shall become effective upon receipt by the Bank of this
Amendment and Waiver, duly executed by the Borrower and the Guarantor, and (b) a
waiver and amendment fee of $15,000.

 

4.                                      Conforming Amendments.  The Credit
Agreement, the Note and the other Transaction Documents shall each be deemed to
be amended and supplemented hereby to the extent necessary, if any, to give
effect to the provisions of this Amendment and Waiver.  Except as so amended
hereby, the Credit Agreement and the other Transaction Documents shall remain in
full force and effect in accordance with their respective terms.

 

--------------------------------------------------------------------------------


 

4.                                      Representations and Warranties.  The
Borrower hereby represents and warrants to the Bank as follows:

 

(a)                                 After giving effect to this Amendment and
Waiver (i) each of the representations and covenants set forth in Section2 of
the Credit Agreement are true and correct in all material respects on and as of
the date hereof as if made on and as of the date of this Amendment and Waiver
except to the extent such representations or warranties relate to an earlier
date in which case they shall be true and correct in all material respects as of
such earlier date, and (ii) no Default or Event of Default has occurred and is
continuing as of the date hereof or shall result from after giving effect to
this Amendment and Waiver.

 

(b)                                 The Borrower has the power to execute,
deliver and perform this Amendment and Waiver and each of the other agreements,
instruments and documents to be executed by it in connection with this Amendment
and Waiver.  No registration with or consent or approval of, or other action by,
any Governmental Authority is required in connection with the execution,
delivery and performance of this Amendment and Waiver and the other agreements,
instruments and documents executed in connection with this Amendment and Waiver
by the Borrower.

 

(c)                                  The execution, delivery and performance by
the Borrower and the Guarantor of this Amendment and Waiver and each of the
other agreements, instruments, and documents to be executed by it in connection
with this Amendment and Waiver (i) have been duly authorized by all requisite
corporate and limited liability company action, (ii) will not violate (A) any
provision of law applicable to the Borrower or the Guarantor, any rule or
regulation of any Governmental Authority applicable to the Borrower or the
Guarantor, or (B) the certificate of incorporation, articles of organization,
bylaws, operating agreement or other organizational documents, as applicable, of
the Borrower or of the Guarantor, or (C) any order of any court or other
Governmental Authority binding on the Borrower or the Guarantor or any
indenture, agreement or other instrument to which the Borrower or the Guarantor
is a party, or by which the Borrower or the Guarantor or any of their respective
properties are bound, and (iii) will not be in conflict with, result in a breach
of or constitute (with due notice and/or lapse of time) a default under, any
such indenture, agreement or other instrument, or result in the creation or
imposition of any lien, of any nature whatsoever upon any of the property or
assets of the Borrower or the Guarantor other than as contemplated by the Credit
Agreement.

 

(d)                                 This Amendment and Waiver and each of the
other agreements, instruments and documents executed in connection with this
Amendment and Waiver to which the Borrower or the Guarantor are a party have
been duly executed and delivered by the Borrower and the Guarantor, as the case
may be, and constitutes a legal, valid and binding obligation of the Borrower
and the Guarantor enforceable, as the case may be, in accordance with its terms,
except to the extent that enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or other similar laws, now or hereafter
in effect, relating to or affecting the enforcement of creditors’ rights
generally and by equitable principles of general application, regardless of
whether considered in a proceeding in equity or at law.

 

5.                                      Miscellaneous.

 

(a)                                 Capitalized terms used herein and not
otherwise defined herein shall have the same meanings as defined in the Credit
Agreement.

 

(b)                                 This Amendment and Waiver shall be deemed a
Transaction Document.

 

2

--------------------------------------------------------------------------------


 

(c)                                  Except as expressly amended and waived
hereby, the Credit Agreement shall remain in full force and effect in accordance
with the original terms thereof.

 

(c)                                  The amendments and waivers herein contained
are limited specifically to the matters set forth above and do not constitute
directly or by implication an amendment or a waiver of any other provision of
Credit Agreement or a waiver of any Default or Event of Default which may occur
or may have occurred under the Credit Agreement.

 

(d)                                 This Amendment and Waiver may be executed in
one or more counterparts, each of which shall constitute an original, but all of
which when taken together shall constitute but one Amendment and Waiver.

 

(e)                                  THIS AMENDMENT AND WAIVER SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICT OF LAW PRINCIPLES.

 

6.                                      Reaffirmation.

 

The Borrower hereby: (a) acknowledges and confirms that, notwithstanding the
consummation of the transactions contemplated by this Amendment and Waiver, (i)
all terms and provisions contained in the Credit Agreement and the other
Transaction Documents are, and shall remain, in full force and effect in
accordance with their respective terms and (ii) the liens heretofore granted,
pledged and/or assigned to the Bank as security for the Borrower’s obligations
under the Note, the Credit Agreement and the other Transaction Documents shall
not be impaired, limited or affected in any manner whatsoever by reason of this
Amendment and Waiver; (b) reaffirms and ratifies all the representations and
covenants contained in Credit Agreement and the other Transaction Documents; and
(c) represents, warrants and confirms the non-existence of any offsets,
defenses, or counterclaims to its obligations under Credit Agreement and the
other Transaction Documents.

 

IN WITNESS WHEREOF, the Borrower and the Bank have signed and delivered this
Amendment and Waiver as of the date first written above.

 

 

GTJ REIT, INC.

 

 

 

 

 

By:

/s/ Douglas A. Cooper

 

Name: Douglas A. Cooper

 

 

Title: Secretary/Treasurer

 

 

 

MANUFACTURERS AND TRADERS

 

TRUST COMPANY

 

 

 

 

 

By:

/s/Lisa Congemi-Doutney

 

Name:

Lisa Congemi-Doutney

 

Title:

Vice President

 

3

--------------------------------------------------------------------------------


 

CONSENT AND REAFFIRMATION

 

The undersigned, not as a party to the Credit Agreement but as the guarantor
(the “Guarantor”) under that certain Continuing Guaranty and the other
Transaction Documents to which the Guarantor is a party, each executed in favor
of the Bank and each dated as of August 26, 2011, hereby (a) accepts and agrees
to the terms of the foregoing Amendment and Waiver, (b) acknowledges and
confirms that all liens heretofore granted, pledged and/or assigned to the Bank
as security for the obligations of the Borrower to the Bank shall not be
impaired, limited or affected in any manner whatsoever by reason of this
Amendment and Waiver, (c) reaffirms and ratifies all the representations,
warranties and covenants contained in the Unlimited Guaranty and other
Transaction Documents to which it is a party, and (d) represents, warrants and
confirms the non-existence of any offsets, defenses, or counterclaims to the
Guarantor’s obligations under such Unlimited Guaranty and any other Transaction
Documents to which he is a party.

 

 

 

FARM SPRING ROAD, LLC

 

 

 

 

 

By:

/s/ Douglas A. Cooper

 

Name: Douglas A. Cooper

 

Title: Secretary/Treasurer

 

4

--------------------------------------------------------------------------------